48 F.3d 1237NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Nancy C. MILLER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3058.
United States Court of Appeals, Federal Circuit.
Feb. 16, 1995.

MSPB
AFFIRMED.
Before NEWMAN, PLAGER, and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Petitioner Nancy C. Miller did not file a timely appeal from the asserted adverse action, and did not respond to the Merit Systems Protection Board's Order to explain the untimeliness, Docket No. DC0351940568-I-1.  Although the Board's decision explained that the basis for the dismissal was untimeliness, Ms. Miller did not provide an explanation until her supplemental memorandum in this appeal, filed after briefing was completed.  Although she describes a serious family problem during the period in which her appeal to the MSPB should have been filed, this explanation is itself untimely.  Thus the decision of the Board must be affirmed.